DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-13 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 10/28/2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR2009061132A to Lee in view of US Patent Publication Number 2009/0032216 A1 to Kim.

A) As per Claim 1, Lee teaches an air circulator for a vehicle (Lee: best shown in Figure 4-5), the air circulator comprising: 
a blower case (Lee: Figure 4-5, from Item 10 to Item 300); 
a connection duct (Lee: Figure 4-5, duct from Item 300 to right end) connected to an outlet of the blower case, and having a first path and a second path divided by a separation plate (Lee: Figure 4, top and bottom separated by Item 200);
an inlet door (Lee: Figure 4-5, Item 300) mounted in the blower case to selectively allow air to be blown into the first path and/or the second path.
Lee does not teach a filter mounted in the outlet of the blower case.
However, Kim teaches a filter mounted in the outlet of the blower case (Kim: Figure 1, Item 30).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lee by adding a filter downstream of the blower, as taught by Kim, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Lee with these aforementioned teachings of Kim with the motivation of providing cleaner are to the occupants of the vehicle.

B) As per Claim 2, Lee in view of Kim teaches that the separation plate extends in a longitudinal direction of the connection duct, and the first path and the second path are divided by the separation plate in a vertical direction of the connection duct (Lee: Figure 4-5, top and bottom separated by Item 200).

C) As per Claim 3, Lee in view of Kim teaches that the first path is located above the second path, the first path allows the air to diffuse into an entire space of a passenger compartment (Lee: Figures 4-5, top Item (B) to Items 30 at end of duct diffuse to entire compartment), and the second path allows the air to be directly blown to occupants seated in seats of the vehicle (Lee: Figures 4-5, Items 30 below Item 200 lead directly down to occupants in front).

D) As per Claim 4, Lee in view of Kim teaches the connection duct has a first end portion connected to the outlet of the blower case and a second end portion opposing the first end portion, and the connection duct has a plurality of diffusion outlets that communicate with the first path (Lee: Figure 5, Items 30d & 30e), and a plurality of direct outlets that communicate with the second path (Lee: Figure 5, Items 30a-30c).

D) As per Claim 9, Lee in view of Kim teaches that the inlet door includes a shaft flush with the separation plate, and a flap that extends from the shaft (Lee: Figure 6, Item 310).

E) As per Claim 10, Lee in view of Kim teaches that the inlet door is disposed to face an upstream end of the filter (Kim: Figure 1, Item 30 is on downstream side of Item 17 which is analogous to Item 300 in Lee).

F) As per Claim 11, Lee in view of Kim teaches that the blower case and the connection duct extend in a longitudinal direction of the vehicle (Lee: Figure 4 extends in both directions of vehicle lengthwise and width-wise as it is a 3D object).

G) As per Claim 12, Lee in view of Kim teaches that the blower case and the connection duct extend in a width direction of the vehicle (Lee: Figure 4 extends in both directions of vehicle lengthwise and width-wise as it is a 3D object).


Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim as applied to claim 1 above, and further in view of US Patent Number 6,508,076 to Gast.

A) As per Claim 6, Lee in view of Kim teaches that the plurality of diffusion outlets include a first diffusion outlet disposed in the second end portion of the connection duct (Lee: Figure 5, Item 30e). 
Lee in view of Kim does not teach a pair of second diffusion outlets symmetrically disposed in both left and right sides of the connection duct.
However, Gast teaches a pair of second diffusion outlets symmetrically disposed in both left and right sides of the connection duct (Gast: Figure 7, multiple pairs of Item 104).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lee in view of Kim by having the outlet be on each side symmetrically, as taught by Gast, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Lee in view of Kim with these aforementioned teachings of Gast with the motivation of more evenly spreading the airflow throughout the space.

B) As per Claim 7, Lee in view of Kim teaches all the limitations except that each direct outlet protrudes obliquely from the connection duct toward a lower space of a passenger compartment.
However, Gast teaches each direct outlet protrudes obliquely from the connection duct toward a lower space of a passenger compartment (Gast: Figure 7, multiple pairs of Item 104 extend downwardly at an angle).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lee in view of Kim by angling the outlets, as taught by Gast, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Lee in view of Kim with these aforementioned teachings of Gast since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the angled outlets of Gast for the straight outlets of Lee in view of Kim. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

C) As per Claim 8, Lee in view of Kim teaches that the plurality of direct outlets include a first direct outlet disposed in the second end portion of the connection duct (Lee: Figure 5, Item 30c).
Lee in view of Kim does not teach a pair of second direct outlets symmetrically disposed in both left and right sides of the connection duct.
However, Gast teaches a pair of second direct outlets symmetrically disposed in both left and right sides of the connection duct (Gast: Figure 7, multiple pairs of Item 104).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lee in view of Kim by having the outlet be on each side symmetrically, as taught by Gast, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Lee in view of Kim with these aforementioned teachings of Gast with the motivation of more evenly spreading the airflow throughout the space.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim as applied to claim 1 above, and further in view of US Patent Number 5,501,634 to Wilder.

A) As per Claims 4, Lee in view of Kim teaches the connection duct has a first end portion connected to the outlet of the blower case and a second end portion opposing the first end portion, and a plurality of direct outlets that communicate with the second path (Lee: Figure 4, Items 30 below Item 200).
Lee in view of Kim does not teach in this embodiment that the connection duct has a plurality of diffusion outlets that communicate with the first path.
However, Wilder teaches a plurality of diffusion outlets that communicate with the first path (Wilder: Figure 1, two Items 18s next to each other facing same direction).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lee in view of Kim by making the outlet be two outlets next to each other, as taught by Wilder, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Lee in view of Kim with these aforementioned teachings of Wilder since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the outlets of Wilder for the outlet of Lee in view of Kim. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 5, Lee in view of Kim and Wilder teaches that each diffusion outlet protrudes horizontally from the connection duct (Wilder: Figure 1, Item 18).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim as applied to claim 1 above, and further in view of US Patent Publication Number 2015/0165865 A1 to Park.

A) As per Claim 13, Lee in view of Kim teaches all the limitations except explicitly a thermoelectric module mounted to the blower case, wherein the thermoelectric module includes an internal portion located inside the blower case and an external portion located outside the blower case.
However, Park teaches a thermoelectric module mounted to the blower case, wherein the thermoelectric module includes an internal portion located inside the blower case and an external portion located outside the blower case (Park: Figure 2, Items 160 &170).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Lee in view of Kim by adding a thermoelectric module, as taught by Park, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Lee in view of Kim with these aforementioned teachings of Park with the motivation of providing heating to the airflow if necessary, thereby increasing occupant comfort.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762